Citation Nr: 0907429	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a jaw 
abnormality.

2.  Entitlement to service connection for a heart attack with 
stent placement, to include as secondary to service-connected 
prolapsed mitral valve.

3.  Entitlement to an increased disability rating for 
service-connected prolapsed mitral valve, currently rated as 
noncompensably disabling.

4.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the left knee, 
currently rated as 10 percent disabling.

5.  Entitlement to an initial disability rating for right 
knee crepitus with degenerative changes in excess of 10 
percent.

6.  Entitlement to an increased disability rating for 
service-connected conductive hearing loss of right ear, 
status-post mastoidectomy and tympanoplasty, currently rated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 
1969, from June 1972 to June 1974, and from August 1979 to 
April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, and a 
December 2006 rating decision of VA Regional Office (RO) in 
St. Louis, Missouri.  The case was subsequently transferred 
to the RO in Pittsburgh, Pennsylvania.  

In a statement received in April 2006, the veteran's wife 
alleges that he has had PTSD since his return from Vietnam 
and several treatment records note that he receives private 
treatment for PTSD.  It is unclear whether the veteran is 
seeking service connection for PTSD and the issue is referred 
to the RO for further clarification of the issue.  

In August 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that several VA treatment records 
indicate that the Veteran receives disability benefits from 
the Social Security Administration (SSA) for physical 
disabilities and a SSA award letter was associated with his 
claims file in April 2006.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
obtain Social Security Administration decisions and records 
which may have a bearing on the Veteran's claims.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Moreover, the Court finds that, "[i]n the context of the 
duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
There is no indication that any effort has been made to 
secure the SSA decision awarding such benefits or any 
associated medical records.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into 
the claims file.  38 U.S.C. § 5103A (West 2002).  

The Board further notes that the Veteran's most recent VA 
treatment records are dated August 2006.  During his August 
2008 personal hearing, the Veteran testified that he had had 
a hearing test at a VA facility in August 2008.  Copies of 
any available VA records subsequent to August 2006 need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Also, the Veteran 
has submitted private medical treatment records from 
Westmoreland Hospital; however, he has testified that private 
treatment records from Juan Chahin, M.D., are relevant to his 
claims.  Copies of his private treatment records subsequent 
to June 2006 are not in the claims file, and there are no 
private treatment records from Dr. Chahin of record.  These 
treatment records should be associated with the claims file.  
38 U.S.C. § 5103A (West 2002).  

Finally, VA is required to provide a medical examination when 
the record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As 
noted above, the Veteran is claiming both an increased 
disability rating for his service-connected prolapsed mitral 
valve and service connection for a heart attack with stent 
placement, to include as secondary to his service-connected 
prolapsed mitral valve.  Although a December 2005 VA cardiac 
examiner opined that the Veteran's coronary artery disease 
(CAD) with myocardial infarction and stent placement was 
unrelated to his prolapsed mitral valve, the examiner did not 
address whether the Veteran's CAD may have been aggravated by 
his service-connected prolapsed mitral valve.  Moreover, in 
evaluating the current severity of the Veteran's service-
connected prolapsed mitral valve, the examiner did not 
differentiate the symptoms associated with his nonservice-
connected CAD with myocardial infarction and stent placement 
from those associated with his service-connected prolapsed 
mitral valve and provide metabolic equivalents (METs) and 
ejection values based on his service-connected disability 
alone, if possible.  

The Board therefore finds that the Veteran should be afforded 
another VA cardiac examination to determine the current 
severity of his service-connected prolapsed mitral valve, as 
well as the nature, extent and etiology of any CAD with 
myocardial infarction and stent placement, and to 
specifically determine if the Veteran's service-connected 
prolapsed mitral valve either causes or aggravates his 
current CAD with myocardial infarction and stent placement.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  VA should obtain any VA treatment 
records, dating from August 2006 to the 
present, and associate the records with 
the Veteran's claims files.

3.  VA should attempt to obtain the 
appropriate authorization forms from the 
Veteran in order to assist him in 
attempting to obtain records of treatment, 
if any, from Juan Chahin, M.D.  

4.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded another VA 
cardiac examination to assess the nature 
and etiology of any current CAD with 
myocardial infarction and stent placement.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is also requested to review all 
pertinent records associated with the 
claims files.  Based on the medical 
findings and a review of the claims files, 
the examiner should indicate whether it is 
at least as likely as not that the 
Veteran's CAD with myocardial infarction 
and stent placement is causally related to 
or aggravated by his service-connected 
prolapsed mitral valve.  The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

The examiner is also requested to assess the 
nature and current severity of the Veteran's 
service-connected prolapsed mitral valve.  
The examiner must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the Veteran's 
service-connected cardiac disability.  He or 
she must also address the presence or absence 
of chronic congestive heart failure, workload 
in METs, dyspnea, fatigue, angina, dizziness, 
syncope, and any left ventricular dysfunction 
as indicated via ejection fraction percentage 
attributed to his prolapsed mitral valve 
alone.  The examiner should also discuss 
whether the Veteran has angina on moderate 
exertion, and whether more than sedentary 
employment is precluded.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached, 
in a legible report.  

5.  Thereafter, VA should readjudicate the 
issues on appeal.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




